                                                                                                                     OSEN LLC
                                                                                                                ATTORNEYS AT LAW
                                                                                                                      WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                                1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                                     T.212.354.0111



                                                             September 17, 2020

        VIA ECF and FEDEX

        Honorable Carol Bagley Amon
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.
                          Case No. 1:19-cv-00007 (CBA)(VMS)

        Dear Judge Amon:

               Plaintiffs respectfully write to alert the Court to new authority in support of their opposition
        to Defendants’ motions to dismiss. ECF No. 142 (“Pls. Opp.”). Today, for the fourth time since
        the amended complaint was filed in August 2019, the U.S. Treasury Department announced the
        designations of Hezbollah Specially Designated Global Terrorists (“SDGTs”) who were
        previously identified and discussed in that complaint. See Press Release, U.S. Dep’t of the
        Treasury, Treasury Targets Hizballah Executive Council Companies and Official (Sept. 17, 2020),
        available at https://home.treasury.gov/news/press-releases/sm1126 (also attached hereto as
        Exhibit A). See also Press Release, U.S. Dep’t of State, The United States Designates Hizballah
        Companies and Official (Sept. 17, 2020), available at https://www.state.gov/the-united-states-
        designates-hizballah-companies-and-official/.1

               The Treasury Department has found that two corporations now designated as SDGTs —
        Arch Consulting and Meamar Construction — are “owned, controlled, or directed by Hizballah”
        and that Hezbollah’s Executive Council “receives the corrupt profits from these companies.”
        Exhibit A at 2, 3. Arch Consulting is described in detail in the Amended Complaint (“AC”) at
        paragraphs 447-61, 646, 976, 980, 1263, 1522, 1527; Meamar Construction in paragraphs 441-44,
        453, 646, 654, 977-78, 980, 1263; and Hezbollah’s Executive Council in paragraphs 360-62, 424,
        605-06, 1501.

               The third SDGT designated today is an individual, Sultan Khalifah As’ad, whom Treasury
        described as “a senior Hizballah Executive Council official who serves as the deputy to Executive
        Council Chairman Hashim Safi al-Din.” Exhibit A at 4. According to the State Department press
        release referenced above, “As’ad coordinates directly with Hashim Safi al-Din, head of
        Hizballah’s Executive Council, to guide the activities of Arch, Meamar, and other Hizballah

        1
                “The Court may take judicial notice of the press releases of government agencies.” McLoughlin v. People’s
        United Bank, Inc., 586 F. Supp. 2d 70, 73 (D. Conn. 2008) (citing In re Zyprexa Products Liability Litigation, 549 F.
        Supp. 2d 496, 501 (E.D.N.Y. 2008)).
Letter to Hon. Carol Bagley Amon
September 17, 2020
Page 2 of 3


companies.” The amended complaint discusses Mr. As’ad in paragraphs 424, 443, 591, 653-63,
1501, 1756.2

        The amended complaint also alleges that Arch Consulting maintained an account at
Defendant BLOM Bank, a bank which purports to perform “risk assessment[s] of its customers”
and to “monitor customers’ transactions.” AC ¶¶ 189-90, 448, 1522, 1527. As Treasury explained,
the SDGTs designated today were openly associated with Hezbollah during the relevant period,
and publicly-available information made that clear:

        Since their inception, Arch and Meamar have been associated with Hizballah.
        According to publicly available information, several senior officials have ties to
        Hizballah; Sultan Khalifah As’ad is publicly listed as a founder of Meamar, and
        several individuals included in the company’s registration documents also have
        public ties to Hizballah. Arch is registered under the name of a Hizballah-supported
        candidate in the 2004 municipal elections. Moreover, Arch was previously part of
        the U.S.-designated Jihad al-Bina company, Hizballah’s main construction
        company. Despite becoming independent in 2005, it remains an important source
        of funding for Jihad al-Bina. OFAC designated Jihad al-Bina pursuant to E.O.
        13224 in February 2007.

Exhibit A at 3-4.

        Today’s designations are particularly relevant because Defendants have repeatedly
challenged the sufficiency of Plaintiffs’ allegations, most recently describing entities and
individuals like those subject to today’s Treasury Department findings as “certain entities with
vague links to Hezbollah” and asserting that “there are no specific allegations that get into the
details of these individuals allegedly with ties to Hezbollah.” Aug. 31, 2020 Oral Argument
Transcript at 7:7-9 and 6:15-17. However, like the hundreds of other U.S. government-backed
allegations in the amended complaint, today’s Treasury Department designations underscore the
plausibility of Plaintiffs’ allegations that Hezbollah operates through a wide array of commercial
enterprises in Lebanon. And contrary to Defendants’ suggestion that the amended complaint
extends the ATA beyond its bounds because, “[i]f you follow [it] to its logical conclusion,
[Plaintiffs are] essentially accusing the entire Lebanese economy of participating in various ways
with Hezbollah,” id. at 33:12-18, the Treasury Department specifically noted today that
“Hizballah’s activities permeate all aspects of the Lebanese economy, including the construction
and infrastructure sectors.” Exhibit A at 2 (emphasis added).

        Finally, today’s findings, as in the case of the Treasury Department’s designation of Atlas
Holdings, see Feb. 27, 2020 Ltr. from G. Osen to Hon. Amon, ECF 146, at 1 n.1., reaffirm and
further substantiate Plaintiffs’ argument that Hezbollah entities can be identified as “constituent
parts of a series of interlocking criminal networks with companies often established by the same
small group of Lebanese lawyers and audited by a similarly select group of accountants.” Pls. Opp.

2
        The amended complaint also identifies Compu House SARL, a company founded and majority-owned by
Mr. As’ad, which held accounts at Defendants Fransabank, Bank of Beirut and Société Générale de Banque au Liban’s
predecessor, Lebanese Canadian Bank. AC ¶¶ 660-61, 1501, 1756.
Letter to Hon. Carol Bagley Amon
September 17, 2020
Page 3 of 3


at 14. As set forth above, the Treasury Department supported its designations with publicly
available evidence of business relationships (including evidence found in companies’ “registration
documents”) between these three designees and other publicly known Hezbollah entities.


                                             Respectfully submitted,


                                             /s/ Gary M. Osen


Encl.

cc:     All counsel (via ECF)
